Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Status
Claims 1-10 are pending.

Terminal Disclaimer
The terminal disclaimer filed on 31 December 2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent No. US 9,523,098 and Patent No. US 10,358,684 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in an interview with Dahna Pasternak on 15 March 2021.

Claim Amendments
The claims are amended as follows:

In claim 1, line 3, replace the limitation “an” with --a-- prior to the limitation “tomato plant” and line 4 remove the limitation “mutation” prior to the limitation “modification comprises”. 

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance:
The closest prior art is that which is cited in the Office action dated 02 October 2020 which teaches inhibiting expression of the mMDH gene. However, Nunes-Nesi et al is only able to obtain marginally bigger fruit by this method. Thus, one would not be reasonably motivated to modify the teachings of Nunes-Nesi et al to inhibit its expression by different methods, for example, zinc finger nucleases.
The closest prior art is also Sastry-Dent et al (Patent No. US 10,093,940) which teaches many of the zinc finger proteins as encompassed by the claims (e.g., SEQ ID NO: 18, 23, 24, 31, 35, 40, 41, 43, 52, 53 and 56). However, Sastry-Dent et al does not teach, suggest or provide reasonable motivation for arriving at the specific combinations of zinc finger proteins or for targeting the particular regions of the of the mMDH gene as encompassed by SEQ ID NO: 3-10.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-10 are allowed. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JASON DEVEAU-ROSEN whose telephone number is (571)272-2828.  The Examiner can normally be reached on 7:30am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Joe Zhou can be reached on (571)272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 





If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.